DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The response filed on 05/5/2022 has been entered and made of record.
Claims 1-3, 6, 10-11 and 13 have been amended.
Claims 1-15 are currently pending.

Response to Arguments
Applicant's arguments filed 05/5/2022 have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claims 10, 11, 12 and 14 are objected to because of the following informalities:  
in claim 10 of lines 11 the occurrence of "a guide user interface" should be amended to--- " a guide user interface (UI) "-----
in claim 10 of lines 13 the occurrence of "a user input" should be amended to--- "the user input "-----
in claim 10 of lines 15 the occurrence of "the external electronic" should be amended to--- "the 
in claim 11 of lines 1 the occurrence of "a number of items" should be amended to--- "a number of item"-----
in claim 12 of lines 4 the occurrence of "a user input" should be amended to--- "the user input"-----
in claim 14 of lines 2 the occurrence of "a display" should be amended to--- "the display"-----
Appropriate corrections are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.3211 or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
	"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Langi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). "ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the
Federal Circuit, ON PETITION LOR REHEARING EN BANC (DECIDED: May 30, 2001).
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely on line using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-6 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Co-pending Application 16/959304 in view of Matsunaga et al. [hereinafter as Matsunaga], US 2014/0282728 A1. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 1, the claim 1 of co-pending application discloses An electronic device comprising: a wireless communication circuit configured to communicate with an external electronic device; and a processor, wherein the processor is configured to: pair the electronic device with the external electronic device by using the wireless communication circuit, obtain accessibility setting information of the external electronic device from the external electronic device, and set an accessibility feature of the electronic device based on at least a piece of the obtained accessibility setting information.
	The co-pending application does not disclose transmit first information including information for setting the electronic device through the communication circuit to an external electronic device, output guide information through the output interface based on the first information.                          	                                	                                   	However, Matsunaga discloses transmit first information including at least one item related to a function supported by the electronic device for setting the electronic device, through the communication circuit to an external electronic device, output guide information guiding a selection condition for the at least one item related to the function supported by the electronic device through the output interface based on the first information (Fig.5&9-10 [0114]-[0115] and Fig.7&12A [0119]-[0120]).                                                 	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include transmit first information including at least one item related to a function supported by the electronic device for setting the electronic device, through the communication circuit to an external electronic device, output guide information guiding a selection condition for the at least one item related to the function supported by the electronic device through the output interface based on the first information as taught by Matsunaga is to be added in the co-pending application.                      	                    	Applicant's claim 1 merely narrow the scope of co-pending application claim 1 by adding the term “transmit first information including at least one item related to a function supported by the electronic device for setting the electronic device, through the communication circuit to an external electronic device, output guide information guiding a selection condition for the at least one item related to the function supported by the electronic device through the output interface based on the first information” to claim 1 of co-pending application.                                                         	                       	                   	It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 36 USPQ 184 (CCPA). Also note EX Parte Raine, 168 USPQ 375 (bd.App.1969); omission of a reference element whose function is not need would be obvious to one skilled in the art.

Regarding claim 2, the co-pending application does not disclose the guide information includes a number of item to be selected by the external electronic device.
	However, Matsunaga discloses the guide information includes a number of item to be selected by the external electronic device (Fig.7&12A [0119]-[0120]).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include the guide information includes a number of item to be selected by the external electronic device as taught by Matsunaga is to be added in the co-pending application.

Regarding claim 3, the co-pending application does not disclose pair the electronic device with the external electronic device when the number of item selected by the external electronic device is equal to the number of item in the guide information, and perform a function related to the selected at least one item.
	However, Matsunaga discloses pair the electronic device with the external electronic device when the number of item selected by the external electronic device is equal to the number of item in the guide information, and perform a function related to the selected at least one item (Fig.14A-B [0132]-[0133]).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include pair the electronic device with the external electronic device when the number of item selected by the external electronic device is equal to the number of item in the guide information, and perform a function related to the selected at least one item as taught by Matsunaga is to be added in the co-pending application.

Regarding claim 5, the co-pending application does not disclose the second information includes context information indicating a user preference.
	However, Matsunaga discloses the second information includes context information indicating a user preference (Fig.3 [0092] and Fig.14A-B [0132]-[0133]).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include the selected at least one item corresponds to a menu added to an UI displayed on the display as taught by Matsunaga is to be added in the co-pending application.

Regarding claim 6, the co-pending application does not disclose the processor is configured to display an image on the display or output a sound through the speaker based on the guide information.
	However, Matsunaga discloses the processor is configured to display an image on the display or output a sound through the speaker based on the guide information (Fig.2A-B [0059] and Fig.2A-B [0061]).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include the processor is configured to display an image on the display or output a sound through the speaker based on the guide information as taught by Matsunaga is to be added in the co-pending application.

Regarding claim 8, the co-pending application does not disclose the electronic device includes one among a television (TV), a refrigerator including a display, a speaker capable of interacting with a user, and a vehicle capable of communicating with an external device.
	However, Matsunaga discloses the electronic device includes one among a television (TV), a refrigerator including a display, a speaker capable of interacting with a user, and a vehicle capable of communicating with an external device (Fig.1&2A-B [0073]-[0074]).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include the electronic device includes one among a television (TV), a refrigerator including a display, a speaker capable of interacting with a user, and a vehicle capable of communicating with an external device as taught by Matsunaga is to be added in the co-pending application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al. [hereinafter as Matsunaga], US 2014/0282728 A1 in view of Park et al. [hereinafter as Park], US 2016/0006864 A1.
Regarding claim 1, Matsunaga discloses wherein an electronic device (Fig.1 [0058], a mobile terminal 10/electronic device) comprising:
a communication circuit (Fig.2A [0059], a communication I/F unit 14/communication circuit);
an output interface (Fig.2A [0059], a display unit 13/output interface); and
a processor operatively connected to the communication circuit and the output interface (Fig.2A [0064], CPU 12a of control unit 12 operatively connected to the communication I/F unit 14/communication circuit and a display unit 13/output interface),
wherein the processor (Fig.2A [0064], CPU 12a/processor) is configured to:
transmit first information including at least one item related to a function supported by the electronic device for setting the electronic device through the communication circuit to an external electronic device (Fig.5&9-10 [0114]-[0115], transmitting a content item 41/first information associated with the content icon 40/function supported by the mobile terminal 10/electronic device for accessing, pressing, holding and the flicking/setting the mobile terminal 10/electronic device through the communication I/F unit 14/ communication circuit to the TV 20/external electronic device),
output guide information guiding a selection condition for the at least one item
related to the function supported by the electronic device through the output interface based on the first information (Fig.7&12A [0119]-[0120], outputting guide display on the display screen 13b at the upper end and the lower end guide information guiding 63a and 63b each composed of an arrow and characters/selection condition for a content items 60a-60c associated with the content icon 62/function supported by the mobile terminal 10/electronic device based on the content icon 60/first information),
receive second information including information associated with at least one
item selected by the external electronic device from among the first information through the communication circuit (Fig.14A-B [0132]-[0133], the mobile terminal 10/electronic device is receiving the icons 72a and 72b of “display device content icons 72”/second information including information associated with at least one item content from the TV 20/external electronic device from a list of content items first information through the communication I/F unit 14 as for the icon 72b, the TV 20 periodically transmits, to the mobile terminal 10, information identifying content that is displayed (reproduced) on the display screen 23 of the TV 20 and Fig.14A-B&15 [0134], at S43 receiving the read content 73/second information including information associated with at least one item content selected by the TV 20/external electronic device from among the display device content icon 72/first information associated with the content 73).
	Even though Matsunaga discloses wherein the mobile terminal 10 electronic device is pairing with the TV 20 external electronic device in (Fig.14A-B [0132]-[0133] and Fig.14A-B&15 [0153]), in the same field of endeavor, Park teaches wherein 
pair the electronic device with the external electronic device when the second information matches a specified condition included in the guide information, and set the electronic device to the specified state based on the second information (Fig.7A-C&8A-B [0209]-[0212], pairing the mobile terminal 100/electronic device with the image display device 300/external electronic device when a pairing function signal second information authenticated/matched one item 261 information e.g., LGTV_07 displayed on the area 257/specified condition included in the popup window 262 virtual keypad/guide touch input information and Fig.23A-D&24A-D [0282]-[0285], setting the mobile terminal 1100/electronic device to the image display setting screen/specified state based on the function of pairing authentication code second information involved with the function of the setting screen and Fig.1 [0112], PIN e.g., personal identification number in the touch user input/guide information of the haptic module 115).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Matsunaga incorporate the teaching of Park in order to enhance the user’s convenience. 
	It would have been beneficial to enter the authentication code onto the popup window 262 using a virtual keypad displayed on the mobile terminal 100, with reference to the authentication code 371 output on the display unit 370 of the image display unit 300. The wireless communication unit 110 may transmit the entered authentication code to the server or the image display device 300. Afterwards, the server or the image display device 300 may check the authentication code received from the mobile terminal 100, and then transmit a pairing function signal to the mobile terminal 100. Accordingly, the mobile terminal 100 and the image display device 300 may be paired with each other. Referring to Fig.7D, information (for example, "LGTV _07") related to the image display device 300 paired may be displayed on the area 257 for displaying the information related to the image display device. Referring to Fig.8B, the display unit 370 of the image display device 300 may also output thereon information 372 related to the mobile terminal 100 paired (for example, "LGMOBILE (3456)") as taught by Park to have incorporated in the system of Matsunaga incorporate to facilitate the user to control the image display device simply using the touch screen of the mobile device. (Park, Fig.1-3 [0040], Fig.1 [0112], Fig.7A-C&8A-B [0209]-[0212] and Fig.23A-D&24A-D [0282]-[0285])

Regarding claim 2, Matsunaga and Park disclose all the elements of claim 1 as stated above wherein Matsunaga further discloses the guide information includes a number of item to be selected by the external electronic device (Fig.7&12A [0119]-[0120], the guide information includes a number of icon/ item to be selected by the TV 20/external electronic device).

Regarding claim 3, Matsunaga and Park disclose all the elements of claim 2 as stated above wherein Matsunaga further discloses the processor is configured to:
pair the electronic device with the external electronic device when the number of item selected by the external electronic device is equal to the number of item in the guide information, and perform a function related to the selected at least one item (Fig.14A-B [0132]-[0133], the display screen 13b of mobile terminal 10/electronic device is displaying the display device content icon 72 which is the icon associated with the content displayed on the TV 20 and the mobile terminal 10/electronic device is pairing with the TV 20/external electronic device upon detecting that the display device content icon 72 is pressed, tapped, pressed and held with the finger, flicked (i.e., equal to the number of item included in the display guide information), the control unit 12 of the mobile terminal 10 obtains the content 73 associated with the display device content icon 72, in this way, the user can download the content in the TV 20 from the TV 20 to the mobile terminal 10 by the flick with the finger or the two fingers in the particular direction, and switch/set between post-download processes performed by the mobile terminal 10 and Fig.14A-B&15 [0153], the mobile terminal 10/electronic device and the TV 20/external electronic device are connected/paired). Additionally, Park discloses the processor is configured to: pair the electronic device with the external electronic device when the number of item selected by the external electronic device is equal to the number of item in the guide information, and perform a function related to the selected at least one item (Fig.10A-C &11A-C [0218]-[0219], the mobile terminal/electronic device is paired with the image display device 300/external electronic device when the number of selected content Watch Big application/ selected item is equal to the execution screen of the Watch Big application/specified condition included in the popup window 262 user interface/guided touch input information and Fig.1 [0112], PIN e.g., personal identification number in the touch user input/guide information of the haptic module 115 and Fig.23A-D&24A-D [0282]-[0285], the mobile terminal 100/electronic device is paired with the image display device 300/external electronic device when the number of selected item is equal to the execution screen /specified condition included in the popup window 1262 user interface/guided touch input information display the selected at least one item on the display when the image display device 300/external electronic device performs a function related to the selected at least one item).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Matsunaga incorporate the teaching of Park in order to enhance the user’s convenience. 
	It would have been beneficial to use the display unit 151 displaying a list of contents, which include items 266a to 266c corresponding to the contents stored in the server, respectively. Here, when a share icon 264 included in one item (e.g., 266a) is selected, as illustrated in Fig.10B, a list 265 of applications including items corresponding to a plurality of applications, respectively, which are involved with content sharing. Here, when an item corresponding to a Watch Big application is selected, as illustrated in Fig.10C, an execution screen of the Watch Big application may be displayed, and information 252 related to the content may be displayed on the execution screen of the Watch Big application as taught by Park to have incorporated in the system of Matsunaga incorporate to facilitate the user to control the image display device simply using the touch screen of the mobile device. (Park, Fig.10A-C &11A-C [0218]-[0219] and Fig.23A-D&24A-D [0282]-[0285])

Regarding claim 4, Matsunaga and Park disclose all the elements of claim 3 as stated above wherein Park further discloses the output interface includes a display (Fig.1&2A-B [0082], the output interface includes a screen of the display), and wherein the selected at least one item corresponds to a menu added to an UI displayed on the display (Fig.1&2A-B [0133]-[0134], the selected item corresponds to the menu added to the GUI input of the touch pattern/UI displayed on the display).

Regarding claim 5, Matsunaga and Park disclose all the elements of claim 1 as stated above wherein Matsunaga further discloses the second information includes context information indicating a user preference (Fig.14A-B [0132]-[0133], the icons 72a and 72b of “display device content icons 72”/second information includes context information of the requested list of content items user preference and Fig.3 [0092], second information includes context information of the user preference for example selecting a content icon corresponding to a mere long press S14 in Fig.3).

Regarding claim 6, Matsunaga and Park disclose all the elements of claim 1 as stated above wherein Matsunaga further discloses the output interface includes at least one of a display and a speaker (Fig.2A-B [0059], the output interface includes at least one of a display unit 13, touch pad 13a and display screen 13b), and wherein the processor is configured to display an image on the display or output a sound through the speaker based on the guide information (Fig.2A-B [0061], CPU 12a of control unit 12 is configured to display an image on the display unit 13 or output a sound through the speaker and buzzer based on the guide information).

Regarding claim 7, Matsunaga and Park disclose all the elements of claim 1 as stated above wherein Matsunaga further discloses the processor is configured to: transmit the first information to the external electronic device through an external server (Fig.1&2A-B [0062], CPU 12a of control unit 12 is configured to transmit the first information to the TV20/external electronic device through the wireless router 30/an external server), and
allow the external electronic device to receive the second information through the external server (Fig.1&2A-B [0073], allow the TV20/external electronic device to access the Internet 31 for the second information through the wireless router 30/external server).

Regarding claim 8, Matsunaga and Park disclose all the elements of claim 1 as stated above wherein Matsunaga further discloses the electronic device includes one among a television (TV), a refrigerator including a display, a speaker capable of interacting with a user, and a vehicle capable of communicating with an external device (Fig.1&2A-B [0073]-[0074], the electronic device includes one among a television (TV20), the wireless router 30 and the mobile terminal 10 including a display, a speaker capable of interacting with a user and a vehicle capable of communicating with an external device).

Regarding claim 9, Matsunaga and Park disclose all the elements of claim 1 as stated above wherein Matsunaga further discloses the processor is configured to: receive a request for establishing a connection between the electronic device and the external electronic device through the communication circuit, transmit the first information to the external electronic device in response to the request (Fig.13A [0127], receive a request of content transmission form the control unit 22 of the TV 20 for establishing a connection between the mobile terminal 10/electronic device and the TV 20 external electronic device through the communication I/F unit, transmit the first information to the TV 20/ external electronic device in response to the request).

Regarding claim 10, Matsunaga discloses wherein an electronic device (Fig.1 [0058], TV20/electronic device) comprising:
a communication circuit (Fig.2B [0077], a communication interface (I/F) unit 24/ communication circuit);
an input interface (Fig.2B [0077], an input unit 21/input interface);
a display (Fig.2B [0077], a display screen 23/a display); and
a processor operatively connected to the communication circuit, the input interface and the display (Fig.2B [0077], CPU 22a of a control unit 22 operatively connected to the communication interface (I/F) unit 24/communication circuit, the input unit 21/input interface and the display screen 23/a display),
wherein the processor (Fig.2B [0077], the CPU 22a of the control unit 22) is configured to:
receive first information including at least one item related to a function supported by the electronic device for setting an external electronic device through the communication circuit (Fig.5&9-10 [0114]-[0115], receiving a content item 41/first information associated with the content icon 40/function supported by the TV 20/electronic device for accessing, pressing, holding and the flicking/setting an mobile terminal 10/external electronic device through the communication I/F unit 14/communication circuit),
display a guide user interface (UI) related to a user input by using the first information on the display (Fig.5&11 [0117]-[0118], output a screen displaying/guide user interface (UI) related to a finger touch 40 or 60a-c/user input by using the content item 41 or 60/ first information on the display of TV 20 and Fig.2A-B [0070], a user interface process depending on a scene and a touch position),
receive the user input while guide information guiding a selection condition for the at least one item related to the function supported by the external electronic is output by the external electronic device (Fig.7&12A [0119]-[0120], receiving the user input while guide information guiding 63a and 63b each composed of an arrow and characters/ selection condition for a content items 60a-60c associated with the content icon 62/ function supported by the TV 20/electronic device is output by the mobile terminal/ external device and Fig.2A-B [0083], receiving a user instruction through the input unit 21 to display on the display screen 23),
transmit second information including information associated with at least one
item selected by the electronic device from among the first information to the external electronic device through the communication circuit (Fig.14A-B [0132]-[0133], the TV 20 is transmitting the icons 72a and 72b of “display device content icons 72”/second information including information associated with at least one item content to the mobile terminal 10/external electronic device from a list of content items first information through the communication I/F unit 14 as for the icon 72b, the TV 20 periodically transmits, to the mobile terminal 10, information identifying content that is displayed (reproduced) on the display screen 23 of the TV 20 and Fig.14A-B&15 [0134], at S43 transmitting the read content 73/second information including information associated with at least one item content selected by the TV 20/external electronic device from among the display device content icon 72/first information associated with the content 73).
	Even though Matsunaga discloses wherein the TV 20 electronic device is paring with the mobile terminal 10 external electronic device in (Fig.14A-B [0132]-[0133] and Fig.14A-B&15 [0153]), in the same field of endeavor, Park teaches wherein pair the electronic device with the external electronic device when the second information matches a specified condition included in the guide information, wherein the external electronic device sets a specified state based on the second information (Fig.7A-C&8A-B [0209]-[0212], pairing the image display device 300 /electronic device with the mobile terminal 100/external electronic device when a pairing function signal second information authenticated/matched one item 261 information e.g., LGTV_07 displayed on the area 257/specified condition included in the popup window 262 virtual keypad/guide touch input information and Fig.23A-D&24A-D [0282]-[0285], setting the mobile terminal 1100/external electronic device to the image display setting screen/ specified state based on the function of pairing authentication code second information involved with the function of the setting screen and Fig.1 [0112], PIN e.g., personal identification number in the touch user input/guide information of the haptic module 115).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Matsunaga incorporate the teaching of Park in order to enhance the user’s convenience. 
	It would have been beneficial to enter the authentication code onto the popup window 262 using a virtual keypad displayed on the mobile terminal 100, with reference to the authentication code 371 output on the display unit 370 of the image display unit 300. The wireless communication unit 110 may transmit the entered authentication code to the server or the image display device 300. Afterwards, the server or the image display device 300 may check the authentication code received from the mobile terminal 100, and then transmit a pairing function signal to the mobile terminal 100. Accordingly, the mobile terminal 100 and the image display device 300 may be paired with each other. Referring to Fig.7D, information (for example, "LGTV _07") related to the image display device 300 paired may be displayed on the area 257 for displaying the information related to the image display device. Referring to Fig.8B, the display unit 370 of the image display device 300 may also output thereon information 372 related to the mobile terminal 100 paired (for example, "LGMOBILE (3456)") as taught by Park to have incorporated in the system of Matsunaga incorporate to facilitate the user to control the image display device simply using the touch screen of the mobile device. (Park, Fig.1-3 [0040], Fig.1 [0112], Fig.7A-C&8A-B [0209]-[0212] and Fig.23A-D&24A-D [0282]-[0285])

Regarding claim 11, Matsunaga and Park disclose all the elements of claim 10 as stated above wherein Matsunaga further discloses the guide information includes a number of items to be selected by the electronic device (Fig.7&12A [0119]-[0120], the guide information includes a number of icon/ item to be selected by the TV/electronic device), wherein the processor is configured to:
pair the electronic device with the external electronic device when the number of
item selected by the electronic device is equal to the number of item in the guide information (Fig.14A-B [0132]-[0133], the display screen 13b of mobile terminal 10/electronic device is displaying the display device content icon 72 which is the icon associated with the content displayed on the TV 20 and the mobile terminal 10/external electronic device is pairing with the TV 20/electronic device upon detecting that the display device content icon 72 is pressed, tapped, pressed and held with the finger, flicked (i.e., equal to the number of item included in the display guide information), the control unit 12 of the mobile terminal 10 obtains the content 73 associated with the display device content icon 72, in this way, the user can download the content in the TV 20 from the TV 20 to the mobile terminal 10 by the flick with the finger or the two fingers in the particular direction, and switch/set between post-download processes performed by the mobile terminal 10 and Fig.14A-B&15 [0153], the mobile terminal 10/electronic device and the TV 20/external electronic device are connected/paired).
Additionally, Park discloses the processor is configured to: pair the electronic device with the external electronic device when the number of item selected by the electronic device is equal to the number of item in the guide information (Fig.10A-C &11A-C [0218]-[0219], the image display device 300/ electronic device is pairing with the mobile terminal/ external electronic device when the number of selected content Watch Big application/ selected item is equal to the execution screen of the Watch Big application/ specified condition included in the popup window 262 user interface/guided touch input information and Fig.1 [0112], PIN e.g., personal identification number in the touch user input/guide information of the haptic module 115 and Fig.23A-D&24A-D [0282]-[0285], the image display device 300/ electronic device is paring with the mobile terminal/ external electronic device when the number of selected item is equal to the execution screen /specified condition included in the popup window 1262 user interface/ guided touch input information display the selected at least one item on the display when the image display device 300/ electronic device performs a function related to the selected at least one item).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Matsunaga incorporate the teaching of Park in order to enhance the user’s convenience. 
	It would have been beneficial to use the display unit 151 displaying a list of contents, which include items 266a to 266c corresponding to the contents stored in the server, respectively. Here, when a share icon 264 included in one item (e.g., 266a) is selected, as illustrated in Fig.10B, a list 265 of applications including items corresponding to a plurality of applications, respectively, which are involved with content sharing. Here, when an item corresponding to a Watch Big application is selected, as illustrated in Fig.10C, an execution screen of the Watch Big application may be displayed, and information 252 related to the content may be displayed on the execution screen of the Watch Big application as taught by Park to have incorporated in the system of Matsunaga incorporate to facilitate the user to control the image display device simply using the touch screen of the mobile device. (Park, Fig.10A-C &11A-C [0218]-[0219] and Fig.23A-D&24A-D [0282]-[0285])

Regarding claim 12, Matsunaga and Park disclose all the elements of claim 11 as stated above wherein Park further discloses the processor is configured to: display the UI including the plurality of items on the display (Fig.1&2A-B [0082], the output interface includes a screen of the display for outputting the UI including the plurality of items), and receive a user input for selecting at least one of the plurality of items through the input interface (Fig.1&2A-B [0133]-[0134], receiving a user input for the selected item corresponds to the menu added to the GUI input of the touch pattern/UI displayed on the display through the input unit 21).

Regarding claim 13, Matsunaga and Park disclose all the elements of claim 11 as stated above wherein Matsunaga further discloses the processor is configured to: perform the function related to the selected at least one item after establishing the connection between the external electronic device and the electronic device (Fig.2B [0083]-[0084], perform the functions related to the selected at least one item after establishing a connection between the mobile terminal 10/external electronic device and the TV 20 electronic device through the communication I/F unit, transmit the first information to the TV 20/ external electronic device in response to the request). Additionally, Park discloses the processor is configured to: perform the function related to the selected at least one item after establishing the connection between the external electronic device and the electronic device (Fig.10A-C &11A-C [0218]-[0219], the image display device 300/electronic device is paired with the mobile terminal 100/external electronic device when the number of selected content Watch Big application/ selected item is equal to the execution screen of the Watch Big application/specified condition included in the popup window 262 user interface/guided touch input information and Fig.1 [0112], PIN e.g., personal identification number in the touch user input/guide information of the haptic module 115 and Fig.23A-D&24A-D [0282]-[0285], the image display device 300/electronic device is paired with the mobile terminal 100/external electronic device when the number of selected item is equal to the execution screen /specified condition included in the popup window 1262 user interface/ guided touch input information display the selected at least one item on the display when the mobile terminal 100/external electronic device performs a function related to the selected at least one item).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Matsunaga incorporate the teaching of Park in order to enhance the user’s convenience. 
	It would have been beneficial to use the display unit 151 displaying a list of contents, which include items 266a to 266c corresponding to the contents stored in the server, respectively. Here, when a share icon 264 included in one item (e.g., 266a) is selected, as illustrated in Fig.10B, a list 265 of applications including items corresponding to a plurality of applications, respectively, which are involved with content sharing. Here, when an item corresponding to a Watch Big application is selected, as illustrated in Fig.10C, an execution screen of the Watch Big application may be displayed, and information 252 related to the content may be displayed on the execution screen of the Watch Big application as taught by Park to have incorporated in the system of Matsunaga incorporate to facilitate the user to control the image display device simply using the touch screen of the mobile device. (Park, Fig.10A-C &11A-C [0218]-[0219] and Fig.23A-D&24A-D [0282]-[0285])

Regarding claim 14, Matsunaga and Park disclose all the elements of claim 13 as stated above wherein Park further discloses the selected at least one item corresponds to a menu added to an UI displayed on a display of the external electronic device (Fig.1&2A-B [0133]-[0134], the selected item corresponds to the menu added to the GUI input of the touch pattern/UI displayed on the display of the external mobile terminal 10).

Regarding claim 15, Matsunaga and Park disclose all the elements of claim 10 as stated above wherein Matsunaga further discloses the second information includes context information indicating a user preference (Fig.14A-B [0132]-[0133], the icons 72a and 72b of “display device content icons 72”/second information includes context information of the requested list of content items user preference and Fig.3 [0092], second information includes context information of the user preference for example selecting a content icon corresponding to a mere long press S14 in Fig.3).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414